       Case 1:17-cv-00050-SPW-TJC Document 329 Filed 08/31/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION


 CHARLES M. BUTLER, III and                         CV 17-50-BLG-SPW-TJC
 CHLOE BUTLER

                      Plaintiffs,
                                                    ORDER GRANTING
 vs.
                                                    UNOPPOSED MOTION TO
 UNIFIED LIFE INSURANCE                             FILE UNDER SEAL
 COMPANY; HEALTH PLANS
 INTERMEDIARIES HOLDINGS,
 LLC, doing business as Health
 Insurance Innovations, doing business
 as Health Insurance Innovations, Inc.;
 ALLIED NATIONAL, INC.;
 NATIONAL BROKERS OF
 AMERICA, INC.; THE NATIONAL
 CONGRESS OF EMPLOYERS, INC.;
 and DOES 1-10
                    Defendants.

        Pending before the Court is Plaintiff’s unopposed motion to file class list

under seal and lists of individuals opting out. (Doc. 328). Good cause appearing,

IT IS HEREBY ORDERED that Plaintiff’s motion is GRANTED. Plaintiffs shall

promptly file its class list and lists of individual opting out under seal pursuant to

Local Rule 5.2.

        DATED this 31st day of August, 2020.

                                         _______________________________
                                         TIMOTHY J. CAVAN
                                         United States Magistrate Judge
